UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-7486



JULIAN KENNETH ARMEL, JR.,

                                                 Petitioner - Appellant,

          versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.



                               No. 05-7487



JULIAN KENNETH ARMEL, JR.,

                                                 Petitioner - Appellant,

             versus


GENE M. JOHNSON, Director        of   the   Virginia
Department of Corrections,

                                                  Respondent - Appellee.


Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-04-600-JBF-FBS; CA-04-601-JBF-FBS)


Submitted:    March 3, 2006                     Decided:   March 28, 2006
Before LUTTIG and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Julian Kenneth Armel, Jr., Appellant Pro Se. Robert H. Anderson,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               In these consolidated appeals, Julian Kenneth Armel, Jr.,

seeks to appeal the district court’s orders accepting the report

and recommendation of a magistrate judge and denying relief on his

petitions filed under 28 U.S.C. § 2254 (2000).                  An appeal may not

be taken from the final order in a habeas corpus proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court absent “a

substantial showing of the denial of a constitutional right.”                     28

U.S.C. § 2253(c)(2) (2000).         A prisoner satisfies this standard by

demonstrating       that   reasonable    jurists       would     find     that   his

constitutional      claims    are   debatable    and     that    any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001).       We have independently reviewed the record in

both cases and conclude that Armel has not made the requisite

showing.       Accordingly, we deny certificates of appealability and

dismiss both appeals.         We dispense with oral argument because the

facts    and    legal   contentions   are     adequately    presented       in   the

materials      before   the   court   and     argument    would     not    aid   the

decisional process.

                                                                          DISMISSED


                                      - 3 -